 In the Matter ofALLISONDIvIsIoN,GENERALMOTORSCORPORATIONandUNITEDAUTOMOBILE,AIRCRAFT&AGRICULTURALIMPLEMENTWORKERS OF AMERICA, C. I.O.Case No. 11-R-835.-Decided January °L, 1948Messrs. Harry S. Benjamin, Jr.,andHenry M. Hogan,of Detroit,Mich., for the -Company.Messrs.Walter D. RomineandGeorge Stahl,of Indianapolis, Ind.,for the UAW.Mr. George Pilkiewicz,of Indianapolis, Ind., for the MESA.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF, TIIE CASEUpon an amended petition duly filed by United Automobile, Air-craft & Agricultural Implement Workers of America, C. I. 0., hereincalled the UAW, alleging that a question affecting commerce hadarisenconcerning the representation of employees of Allison Division,General Motors Corporation, Indianapolis, Indiana, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before William O. Murdock, TrialExaminer.Said hearing was held at Indianapolis, Indiana, on August20, 1945.The Company, the UAW, and the Mechanics EducationalSociety of America, C. U. A., herein called the MESA, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and' cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner reserved ruling upon theCompany's motion to dismiss the petition on the ground that the pro-posed unit is inappropriate.For the reasons set forth in Section IV,infra,the motion is denied.The TrialExaminer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Boardmakesthe following :65 N. L. R. B., No. 22.92 ALLISION DIVISION, GENERAL MOTORS CORPORATIONFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY93General Motors Corporation is a Delaware corporation with prin-cipal business offices in New York City and Detroit, Michigan. Forbusiness reasons, it functions through several unincorporated divisions,one of which is the Allison Division, which maintains and operatesplants in Indianapolis, Indiana. In excess of 50 percent of the valueof goods and materials used in the manufacturing and processingoperations at the Allison Division is secured from sources outsidethe State of Indiana. In excess of 50 percent of the value of the com-pleted goods and materials processed and manufactured at the AllisonDivision eventually reaches points outside the State of Indiana. Sub-stantially all of the goods and materials processed and manufacturedby the Allison Division are sold or delivered to the United StatesGovernment.The Company admits that it is engaged in interstate commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft & Agricultural Implement Workersof America, affiliated with the Congress of Industrial Organizations,isa labor organization admitting to membership employees of theCompany.Mechanics Educational Society of America, affiliated with the Con-federated Unions of America, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe UAW and the MESA have each requested recognition of theCompany as the exclusive bargaining representative of certain of theCompany's employees. The Company refused to accord themrecogni-tion until they have been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the UAW and the MESA each represents asubstantial number of employees in the unit hereinafter foundappropriate.'IThe FieldExaminerreported that the UAW submitted 40 applicationsfor membership,of which 38 bore dates between May and July1945, and 2 were undated,and that thereare 55 employees in the alleged appropriate unit.The applications were not checkedagainst a company pay roll.At the hearing, the MESA submitted15 membership application and authorizationcards,of which 14 bore datessubsequentto April 1, 1945, and 1was undated.The UAW'scontentionthatthe MESA's showing of interest is insufficient and does not serve to dis-close that such interest was secured prior to the filing of the CIO's amended petition hereinis without merit. 94.DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe UAW and the MESA request a unit consisting of all hourlyrated technicians at Plant 10 of the Company's Allison Division,excluding clerical and supervisory employees.The Company doesnot disagree with the specific composition of the unit, but contendsthat a unit confined to the technicians at Plant 10, apart from those inother plants of the Allison Division, is inappropriate.2Plant 10 was established during the early part of 1945 as a modi-fication center for Army airplanes. It functions under separate su-pervision at a distance of several miles' from the other plants ofAllison Division.Its activities are largely experimental in characterand are unrelated to the work performed in the remaining plants.Because of their special skills, most of the technicians at Plant 10 havebeen recruited from company plants outside the Division.Althoughthe technicians at Plant 10 enjoy similar working conditions and re-ceive the same benefits as other hourly rated technicians elsewherein the Allison Division, there is no interchange between them andthose of the other plants. In support of its contention that a unit oftechnicians confined to Plant 10 alone is inappropriate, the Companyurges that other groups of Allison Division employees are representedby labor organizations. on a division-wide basis.3Although the his-tory of collective bargaining among other employees of the Companydemonstrates the feasibility of bargaining on a broader basis, theUAW and the MESA have confined their organizational efforts to thehourly rated technicians at Plant 10. Inasmuch as these employeesfunction as a separate homogeneous group, and in view of the limitedextent of organization,4 we are of the opinion that the hourly ratedtechnicians at Plant 10 may constitute an appropriate unit.52Although the parties agreed that the unit shall consist of all hourly rated employeesnot now representedby the UAW,it appears from the record that a more accurate descrip-tion of the unit sought is that set forth above, inasmuch as technicians are the only hourlyrated employees at Plant 10 not presently representedby the UAW.8As a result of elections held inMatter of General Motors Corporation, Allison Division,57 N. L.R. B. 1283, the UAW represents the production and maintenance employees andanother affiliate of the C. U. A. represents the timekeepers in all plants of the Allison Divi-sion.The UAWalso represents plant-protection employees throughout the Division.SeeMatter of Gaylord Bros., Inc.,64 N. L. R. B.1350, and cases cited therein.The Company,in urging the appropriateness of a division-wide unit,maintains thatthe pattern of collective bargaining generally throughout its operations precludes findingappropriate a unit confined to but one plant.However,a summary survey of representationcases involving various operations of the Company,decided by the Board since 1942, dis-closes that in numerous instances single-plant units have been found appropriate,eitherwith agreement or without opposition on the part of the Company. See, e. g ,Matter ofGeneral Motors.Corporation,Delco Products Division(Plant D),57 N. L. R. B. 1491,'59 ALLISON DIVISION, GENERAL MOTORS CORPORATION95We find that all hourly rated technicians at Plant 10 of the Com-pany's Allison Division, excluding clerical employees and all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Directionof Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard bySection 9(c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Allison Division,General Motors -Corporation, Indianapolis, Indiana, an election bysecret ballot shall be conducted as early as possible, but not laterthan sixty (60) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Eleventh Re-gion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11,of said Rulesand Regulations,amongthe employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they wereill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beenN. L. R. B.1210;Matter of Delco Remy Division,General Motors Corporation,53 N. L. R. B.110;Matter of Fisher ClevelandAircraftDivision,General Motors Corporation,Plant No. 2,52 N. L.R. B. 1291;Matter of Buick Motor Division,General Motors Corporation,40N. L. R. R. 825 ;Matter of General Motors Corporation,Frigidaare Division,37 N. LR. B.616.See also,Matter of Frigidaare Division,GeneralMotorsCorporation,48 N L. R. B.1404, 54 N. LIt.B. 55, where,as here, organization had been confined to certain employeesin a single plant by an affiliate of the same labor organization as that which representedother groups in the plant on a division-wide basis,and the Board,upon issue raised, foundsingle-plant units appropriate.679100-46--vol. 65-8 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to be rep-resented by the United Automobile, Aircraft & Agricultural Imple-ment Workers of America, C. I. 0., or by the Mechanics EducationalSociety of America, C. U. A., for the purposes of collective bargain-ing, or by neither.